DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All Objections and 35 U.S.C. 112 rejections have been overcome.
Applicant's arguments filed 7/26/2022 in response to Office Action 4/27/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claims 1 and 7, (page 5, fourth to last para) Applicant argues that Ishii does not have appendages as claimed and is incorrect. Examiner points out that an “appendage” is a “part”, therefore the “portions” cited for “appendages” are correct, particularly in the context of a projection or projecting part (details below). Merriam definition of “appendage” is attached (definition #2 highlighted).

Regarding claims 6 and 10, (page 6) Applicant argues that there are no additional frangible bridges in the annotated Figure (examiner annotated Ishii Figures 3 and 7). Examiner points out that the merged black line is the additional connection that forms a bridge to the security rods, wherein said connection bridge is severed or broken from a shown merged line (left image to viewer) to a non-merged line (right image to viewer).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20110114593 by Ishii et al. (hereinafter “Ishii”).
Regarding claim 1, Ishii teaches a compact cap (Fig 1, container closure assembly 2) with an opening block (Fig 1, protruding piece 46 with 47 performs blocking in Figure 8), after opening (Fig 8), adapted for a container comprising a substantially cylindrical mouthpiece (Fig 7, mouth and neck 64) having an upper end annular edge protruding radially toward an exterior of the mouthpiece (Fig 7, 66 is annular edge protruding radially toward an exterior of the mouthpiece), the cap comprising: 
    a base ring (Fig 1, tamper evident bottom portion ring 6) configured to prevent separation of the cap from the mouthpiece of the container (Fig 8 shows separation prevented); 
   a protective cap or cover (examiner chooses “or cover”; Fig 1, closure body 4) configured to open and close the mouthpiece of the container (capable of open Fig 8 and close Fig 1); 
   a hinge arrangement (Fig 1, connecting pieces 50a and 50b with elements included within the span of 42, are an arrangement capable of hinging shown in Figure 8) that makes the base ring and the cover integral with each other and configured to be produced in a single piece by molding a plastic material ([0037] “container closure designated entirely as the numeral 2 can be advantageously integral-molded” plastic); and 
   a series of frangible bridges (Fig 6, first breakable bridges 26), which connect a lower edge (a lower edge of 4) of the cover (4) with an upper edge (an upper edge of 6) of the base ring (6) when the cover is arranged for closing on the ring base and on the mouthpiece (Fig 6), 
   wherein the hinge arrangement comprises 
a plurality of spaced strips or bridges (Fig 1, 50a and 50b), which connect the cover and the base ring, and 
an extension enlarged radially toward an exterior of the compact cap (Fig 1, protruding piece 46), the extension forming an integral part (forming an integral part) of an annular collar obtained at a lower end (Fig 1, bottom annular portion of 4) of the cover facing the base ring (Fig 1 shows said portion facing 6), 
the extension becoming engaged with the mouthpiece when the cover is rotated from a closed position to an open position to create a stable position of the cover when open ([0030] and Figures 7 and 8), and 
wherein the hinge arrangement further comprises a plurality of columns (Fig 1, columnar guide pieces 48a and 48b), interposed between the plurality of strips or bridges (Fig 1 shows 48a and 48b between 50a and 50b [0042]), which have upper appendages protruding radially toward an exterior of the compact cap (appendages are the top portions of 48a and 48b protruding radially toward an exterior of the compact cap), 
the appendages, when the cover is in the open position, being positioned above the lower edge of the cover (Fig 8, 48a and 48b are above said lower edge).

Regarding claim 7, Ishii teaches a cap and container assembly (Fig 1, container closure assembly 2) with an opening block (Fig 1, protruding piece 46 with 47 performs blocking in Figure 8) of a cover (Fig 1, closure body 4) of the assembly, after opening (Fig 8), the container comprising a substantially cylindrical mouthpiece (Fig 7, mouth and neck 64) having an upper end annular edge protruding radially toward an exterior of the mouthpiece (Fig 7, 66 is annular edge protruding radially toward an exterior of the mouthpiece), the cap comprising:
    a base ring (Fig 1, tamper evident bottom portion ring 6) configured to prevent separation of the cap from the mouthpiece of the container (Fig 8 shows separation prevented); 
   a protective cap or cover (examiner chooses “or cover”; Fig 1, closure body 4) configured to open and close the mouthpiece of the container (capable of open Fig 8 and close Fig 1); 
   a hinge arrangement (Fig 1, connecting pieces 50a and 50b with elements included within the span of 42, are an arrangement capable of hinging shown in Figure 8) that makes the base ring and the cover integral with each other and configured to be produced in a single piece by molding a plastic material ([0037] “container closure designated entirely as the numeral 2 can be advantageously integral-molded” plastic); and 
   a series of frangible bridges (Fig 6, first breakable bridges 26), which connect a lower edge (a lower edge of 4) of the cover (4) with an upper edge (an upper edge of 6) of the base ring (6) when the cover is arranged for closing on the ring base and on the mouthpiece (Fig 6), 
   wherein the hinge arrangement comprises 
a plurality of spaced strips or bridges (Fig 1, 50a and 50b), which connect the cover and the base ring, and 
an extension enlarged radially toward an exterior of the compact cap (Fig 1, protruding piece 46), the extension forming an integral part (forming an integral part) of the cover facing the base ring (Fig 1 shows said portion facing 6), 
the extension becoming engaged with the mouthpiece when the cover is rotated from a closed position to an open position to create a stable position of the cover when open ([0030] and Figures 7 and 8), and 
wherein the hinge arrangement further comprises a plurality of columns (Fig 1, columnar guide pieces 48a and 48b), interposed between the plurality of strips or bridges (Fig 1 shows 48a and 48b between 50a and 50b [0042]), which have upper appendages protruding radially toward an exterior of the compact cap (appendages are the top portions of 48a and 48b protruding radially toward an exterior of the compact cap), 
the appendages, when the cover is in the open position, being positioned above the lower edge of the cover (Fig 8, 48a and 48b are above said lower edge).

Regarding claims 2 and 8 (similar limitations, different dependency), Ishii further teaches the extension (46) is shaped and is configured to create a cam effect (extension rotates and engages creating an effect like a cam), which, when the cover is rotated for opening, increases an engagement of the cover with a portion of the mouthpiece (Fig 8 shows engagement increase of cover with a portion of mouth and neck 64).

Regarding claims 3 and 9 (similar limitations, different dependency), Ishii further teaches the plurality of spaced strips or bridges (50a and 50b), which connect the cover and the base ring, are foldable (Fig 8 shows fold capability).

Regarding claim 4, Ishii further teaches the cover (4) is shaped as an inverted cup (Fig 1 shows inverted cup shape of 4), and comprises a flat upper closing wall (Fig 2, top panel 8 is flat) and a shaped side wall (Fig 2, cylindrical skirt wall 10), of a cylindrical type, and 
   wherein the shaped side wall comprises, adjacently to the upper wall, 
   an annular area protruding inwardly (Fig 3, inner annular projection 14 with 16), which is configured to engage the upper end edge of the mouthpiece of the container, protruding outwardly (protrudes outwardly and engages upper edge of 64).

Regarding claim 5, Ishii further teaches a collar or annular element (Fig 6, 14) extends from the upper wall (8) inside the cover (4) toward an inside of the cap (inside of cover 4), the collar or annular element having a smaller diameter (14 has a smaller diameter than 4) than the cover, being coaxial (said diameter is coaxial to 4) to the cover, and being configured to engage an internal wall (Fig 6) of the mouthpiece of the container (64).

Regarding claims 6 and 10 (similar limitations, different dependency), Ishii further teaches the cover (4) and the base ring (6) are further connected to each other by a security rod (see examiner annotated Ishii Figures 3 and 7, hereinafter “EAFI37”), which is stably constrained (EAFI37, shown stably constrained to 6) and pivoted (pivoted when 2 is pivoted and drank from [0049]) at a lower end (EAFI37, lower end of security rod) to the base ring and has additional frangible bridges (EAFI37 shows two breakable bridged connections where security rod meets 46, wherein said connection breaks from Figure 3 to Figure 7), which connect the security rod to both the base ring and the cover (said bridge connections of EAFI37).


    PNG
    media_image1.png
    506
    974
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
DE 202019106993 – (Fig 2, 7)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733   
           

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731